Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the edge of the turbine rotor” in line 9 should be --an edge of the turbine rotor--;
“wherein a crosstalk cross section is determinable” in line 12 should be -- wherein a crosstalk cross section AÜS is determinable-- (for clarity);
“an edge of the turbine rotor” in line 13 should be --the edge of the turbine rotor--;
“a relative crosstalk cross section” in lines 17-18 should be --the relative crosstalk cross section--;
“the outlet cross section” in line 20 should be --an outlet cross section--.
Claim 2 is objected to because of the following informalities:
“wherein the crosstalk cross section AÜS” in lines 1-2 should be -- wherein, if the turbine rotor has the variable turbine geometry, the crosstalk cross section ÜS-- (the remainder of claim 2 references limitations regarding the variable turbine geometry alternative of claim 1);
“the addition” in line 2 should be --an addition--;
“the edge of the cartridge with a variable turbine geometry” in line 5 should be --the edge of the turbine rotor of a cartridge with the variable turbine geometry--;
“a variable turbine geometry” in line 7 should be --the variable turbine geometry--.
Claim 4 is objected to because “according to claim 1” in line 1 should be --according to claim 2-- (the outer crosstalk cross section AÜS_outer is introduced in claim 2 and therefore it appears claim 4 was intended to depend from claim 1).
Claim 5 is objected to because of the following informalities:
“according to claim 1” in line 1 should be --according to claim 2-- (the inner crosstalk cross section AÜS_inner is introduced in claim 2 and therefore it appears claim 5 was intended to depend from claim 1)
“or approximately 0.03 determined” should be --or approximately 0.03, determined--.
Claim 6 is objected to because of the following informalities:
“the flow passage segments” in line 2 should be --the flow passages--;
“the turbine axis” in line 2 should be --a turbine axis--.
Claim 7 is objected to because “an exhaust gas turbocharger assembly according to claim 1” should be --the --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a relative crosstalk cross section AREL = AÜS / ATR”, however neither of “AÜS” (crosstalk cross section), nor “ATR“ (outlet cross section at the turbine rotor) are described in the original Specification in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Para 00059 of the Specification states “a crosstalk cross section AÜS … can be obtained or estimated as area data, for example, by multiplying the distance dTT by the flow passage height multiplied by the number of separator tongues” however TR“ (outlet cross section at the turbine rotor) beyond that it is an outlet area of the turbine rotor (see Para 00060).  Therefore, claim 1 (and claims depending therefrom) are rejected under 112(a) since neither “AÜS” nor “ATR“  are described in the specification in such a way as to reasonably convey to one having ordinary skill in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention.  For the purpose of examination, both of “AÜS” (crosstalk cross section) and “ATR“ (outlet cross section at the turbine rotor) will be interpreted to be consistent with the cited prior art.
In order to overcome this rejection, Applicant’s representative must point to a specific part of the Specification to demonstrate sufficient description of “AÜS” (crosstalk cross section) and “ATR“ (outlet cross section at the turbine rotor) or demonstrate that they are terms of art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anschel et al. (U.S. 2011/0232282).

    PNG
    media_image1.png
    502
    561
    media_image1.png
    Greyscale

Re claim 1:
Anschel discloses an exhaust gas turbocharger assembly (Claim 9 - “A turbocharger comprising…” (see Figs. 12-14)) for a turbocharged internal combustion engine (Para 2 - “turbocharged engine”), the assembly comprising: 
a spiral housing (Claim 9 - “turbine housing”) having at least two separated flow passages (Claim 9 - “first and second volutes (48, 49)” (types of separated flow passages as shown in Fig. 10)), the at least two separated flow passages having a portion thereof adjacent to one another (see Fig. 10 - person having ordinary skill in the 
at least one separating tongue (Modified Fig. 13A above - C (person having ordinary skill in the art would recognize element C is a type of separating tongue (corresponds to “divider wall (21)” referenced in Claim 9))) separating the at least two separated flow passages (48/49)(see Fig. 2A - elements 48 and 49 are shown separated by element 21); and 
a turbine rotor (Modified Fig. 13A above - A (person having ordinary skill in the art would recognize element A is a type of turbine rotor (corresponds to “turbine wheel” referenced in Claim 9))), 
wherein the separating tongue (Modified Fig. 13A above - C (corresponds to element 21)) is arranged such that an end of the separating tongue (Modified Fig. 13A above - B (person having ordinary skill in the art would recognize element B is a type of end of the “separating tongue” (element C) which faces element A)(corresponds to “tip of the divider wall” referenced in Para 55)) facing the turbine rotor (Modified Fig. 13 A above - A) is spaced from the edge of the turbine rotor (see Fig. 13A and Para 55) such that crosstalk between the flow passages (48/49) in a flow direction occurs upstream of the turbine rotor (see Figs. 13A and 14 - communication is shown between elements 48/49 (unlabeled in Figs. 13A and 14 but clearly shown in Fig. 13A) at a position upstream of the turbine rotor (Modified Fig. 13A above - A)), 
wherein a crosstalk cross section (Fig. 13A - person having ordinary skill in the art would recognize element 39 (referred to as “transitional area” in claims 1 and 4) is a type of crosstalk cross section as this element is shown determinable by “T” which is 
wherein the exhaust gas turbocharger assembly has a relative crosstalk cross section AREL = AÜS / ATR greater than or equal to 0.06 or greater than or equal to 0.1, if the turbine rotor (Modified Fig. 13A above - A) has a fixed turbine geometry (see Modified Fig. 13A above - person having ordinary skill in the art would recognize element A is shown with a type of fixed turbine geometry)(see Modified Fig. 13A and Para 55 - Para 55 describes that the distance “T” shown in Fig. 13A is 106% of the “turbine wheel diameter” and as element 39 is shown as an area, defined by “T” and a distance between outer turbine housing walls (shown as a perpendicular distance to that of “T”, unlabeled), the ratio between this area (AÜS) and an outlet cross section (ATR) of element A must be greater than or equal to 0.06, because there must be a type of outlet cross section of element A (consistent with the disclosed invention) which satisfies this limitation as the Specification for the instant invention has not defined what the “outlet cross section” is beyond that it is an outlet area of the turbine rotor (see Para 60) and therefore there must be a small area of element A that dividing element 39 by results in 0.06 or greater), 
and/or wherein the exhaust gas turbocharger assembly has a relative crosstalk cross section AREL = AÜS / ATR greater than or equal to 0.1, if the turbine rotor has a variable turbine geometry, 
TR indicates the outlet cross section at the turbine rotor (as described above).
Re claim 2:
Anschel discloses wherein the crosstalk cross section AÜS results from the addition of an outer crosstalk cross section AÜS_outer and an inner crosstalk cross section AÜS-_inner, wherein the outer crosstalk cross section AÜS_outer is determined as a function of the distance between the separating tongue end and the edge of the cartridge with a variable turbine geometry and the inner crosstalk cross section AÜS-_inner is determined as a function of the tangential annular gap within the cartridge with a variable turbine geometry (limitations of claim 2 further limit the optional limitations of claim 1 and are therefore optional, see objection to claim 2 above).
Re claim 3:
Anschel discloses wherein the exhaust gas turbocharger assembly (Claim 9 - “A turbocharger comprising…”) has a relative crosstalk cross section AREL = AÜS / ATR in a -17-Attorney Docket No. 1000/0332PUS1 range greater than or equal to 0.20, greater than or equal to 0.30, or greater than or equal to 0.40 (see Modified Fig. 13A and Para 55 - Para 55 describes that the distance “T” shown in Fig. 13A is 106% of the “turbine wheel diameter” and as element 39 is shown as an area, defined by “T” and a distance between outer turbine housing walls (shown as a perpendicular distance to that of “T”, unlabeled), the ratio between this area (AÜS) and an outlet cross section (ATR) of element A must be greater than or equal to 0.20, or 0.30, or 0.40, because there must be a type of outlet cross section of element A (consistent with the disclosed invention) which satisfies this limitation as the Specification for the instant invention has not defined what the “outlet cross section” is outlet area of the turbine rotor (see Para 60) and therefore there must be a small area of element A that dividing element 39 by results in 0.20, or 0.30, or 0.40, or greater).
Re claim 4:
Anschel discloses wherein the exhaust gas turbocharger assembly has a relative outer crosstalk cross section AREL_outer greater than or equal to 0.10, greater than or equal to 0.20, or greater than or equal to 0.40, determined as the quotient of the outer crosstalk cross section AÜS_outer and the outlet cross section at the turbine rotor ATR (limitations of claim 4 further limit the optional limitations of claim 1 and are therefore optional, see objection to claims 2 and 4 above).
Re claim 5:
Anschel discloses wherein the exhaust gas turbocharger assembly has a relative inner crosstalk cross section AREL_inner greater than or equal to 0.025, or approximately 0.03 determined as the quotient of the inner crosstalk cross section AÜS_inner and the outlet cross section at the turbine rotor ATR (limitations of claim 5 further limit the optional limitations of claim 1 and are therefore optional, see objection to claims 2 and 5 above).
Re claim 6:
Anschel discloses wherein a rotation angle (see Fig. 14 - a type of rotation angle of elements 48/49 (unlabeled) is shown at element 121 (constant radius per Para 57)) of the flow passage segments (48/49) about the turbine axis (Modified Fig. 13A above - D (person having ordinary skill in the art would recognize element D is a type of turbine axis)) is 180° +/- 45°, 180° +/- 20°, 180° +/- 5° (see Fig. 14 - element 121 is shown 
Re claim 7:
Anschel discloses an internal combustion engine with exhaust gas turbocharging (Para 2 - “turbocharged engine”) comprising an exhaust gas turbocharger assembly (Claim 9 - “A turbocharger comprising…”) according to claim 1 (as described above).
Re claim 8:
Anschel discloses the internal combustion engine according to claim 7 (as described above), comprising an exhaust manifold routing which is separated according to the ignition sequence (Para 12 - “…a divided manifold…The pressure pulses in the exhaust manifold are a function of the firing order of the engine.”) and opens into the exhaust gas turbocharger assembly (see Figs. 3A 14 (flow shown in Fig. 3A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Comeau et al. (WO2018/175678) teaches an exhaust gas turbocharger assembly (see Fig. 1) comprising: 
a spiral housing (32) having at least two separated flow passages (61 and 62), the at least two separated flow passages having a portion thereof adjacent to one another (see Fig. 1); at least one separating tongue (64, 66) separating the at least two separated flow passages (see Fig. 1); and a turbine rotor (1), wherein the separating tongue is arranged such that an end of the separating tongue (see Fig. 3 at 66) facing the turbine rotor is spaced from the edge of the turbine rotor such that crosstalk REL = AÜS / ATR greater than or equal to 0.06 or greater than or equal to 0.1, if the turbine rotor has a fixed turbine geometry (see Fig. 3 and Page 5, Lines 16-24), where ATR indicates the outlet cross section at the turbine rotor (see Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/17/22